DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 04/12/2019.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 1 objected to because of the following informalities: “…a short circuit current is determined…” should be change to “…the short circuit current is determined…”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Kennedy’s figure 5 et al. (20160294179 and hereinafter as Kennedy) in view of Kennedy’s et al. figure 8 

Regarding claim 9. Kennedy teaches an electrical distribution system [system of fig 5], comprising: one or more mechanical circuit breakers (CBs) [516]; 
and a solid-state circuit breaker (SSCB) [500] disposed upstream from the one or more mechanical CBs configured to serve as a main circuit breaker [516 acts as a main disconnect], the SSCB including: 
a processor [502]; 
a solid-state switching device [506] through which a main current flows [current through 508]; 
and a computer-readable medium [504] having computer program instructions stored thereon, which when executed by the processor cause the processor to 35Attorney Docket No.: 142-020USdirect [i.e. driver in 502] to repeatedly switch the solid-state switching device ON and OFF during short circuit events [¶44-¶45].
However, Kennedy’s fig 5 does not explicitly mention a driver circuit configured to control an ON/OFF status of the solid-state switching device.
Whereas Kennedy’s fig 8 teaches a driver circuit [816] configured to control an ON/OFF status of the solid-state switching device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the driver shown in Kennedy’s fig 8 into the system of Kennedy’s fig 5 to not only have a more descriptive system, but to have a circuit to regulate current flowing through a circuit or to control other factors such as other components, some devices in the circuit, thus boosting current to a predetermined level and maintaining stability throughout the system.

Regarding claim 17. Kennedy teaches a solid-state circuit breaker (SSCB) [500], comprising: a solid-state switching device [506]; and a microcontroller [502] configured to direct the driver circuit to rapidly switch the solid- state switching device ON and OFF during a short circuit event in an electrical distribution system [it is understood that system of fig 5 is an electrical distribution system] within which the SSCB is deployed, to reduce a root-mean-square (RMS) value [RMS has been interpreted as current through Line – IN] of a short-circuit current [determined current flow] flowing through the solid-state switching device during the short circuit event [¶45-¶46].
However, Kennedy’s fig 5 does not explicitly mention a driver circuit configured to control whether the solid-state switching device is switched ON or switched OFF.
Whereas Kennedy’s fig 8 teaches a driver circuit [806] configured to control whether the solid-state switching device is switched ON or switched OFF.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the driver shown in Kennedy’s fig 8 into the system of Kennedy’s fig 5 to not only have a more descriptive system, but to have a circuit to regulate current flowing through a circuit or to control other factors such as other components, some devices in the circuit, thus boosting current to a predetermined level and maintaining stability throughout the system.

Regarding claim 18. Kennedy as modified teaches the SSCB of Claim 17, wherein the microcontroller is configured to limit a number of times the driver circuit switches the solid-state switching device ON and OFF during the short circuit event [¶45].

Allowable Subject Matter
Claims 10-16 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Regarding claim 1, Fuller (PG Pub 20110222200) teaches a method [fig 1, method perform by fig 1] of selectively coordinating a solid-state circuit breaker (SSCB) [sscb of fig 1] among one [function of 20] or more downstream mechanical circuit breakers (CBs) in an electrical distribution system [system of fig 1], comprising: 
determining whether a short circuit current [current detected by 16] is flowing through the SSCB [i.e. 12] and one or more downstream mechanical CBs [i.e. 14] in the electrical distribution system; 
if a short circuit current is determined to be flowing [function of 16], pulsing the short circuit current by repeatedly switching a solid-state switching device [¶22], through which the short circuit current is flowing in the SSCB, ON and OFF [¶29].
The following is an examiner' s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…limiting a root-mean-square (RMS) value of the pulsed short circuit current to a value low enough to prevent the SSCB from tripping prematurely and high enough to allow one of the downstream mechanical CBs to trip and isolate the short circuit; and switching the solid-state switching device in the SSCB OFF permanently if none of the downstream mechanical CBs trips to isolate the short circuit after a predetermined short circuit pulsing time.”


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN R PEREZ/Examiner, Art Unit 2839